DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group II, claims 14-19, without traverse in the reply filed on 06/14/2022 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/2/2021 and 03/2/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 14-16, and 19 are objected to because of the following informalities:
Claim 14, line 5: please amend to recite “on [[the]]a surface thereof. 
Claim 14, line 5: please amend to recite “wherein the electrically conductive bridge” to be consistent with lines 4, 6-7, and 9.
Claim 14, line 8: please amend to recite “placement on the first sensing layer”. 
Claim 14, line 9: please amend to recite “direct the fluid sample to the electrically conductive bridge”. 
Claim 14, line 12: please amend to recite “in the presence of the target analyte”. 
Claims 15-16: “an electrical signal” should be “[[a]] the electrical signal”.
Claim 19, line 2: please amend to recite “the presence or absence of the target analyte in the fluid sample”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shachar (US Pat. Pub. 2018/0031521 A1). 

Regarding claim 14, Shachar teaches a device (a bioFET cell 1 shown in Fig.4 [para. 0115]). The limitations “point of care” and “useful for the detection of a target analyte in a fluid biological sample” are intended use limitations [see MPEP 2111.02]. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Shachar  teaches a bioFET cell 1 shown in Fig.4 for accurately measuring a quantifiable rate of change of the analyte/molecules in vitro, providing real time-mimicry of the cellular biomarker(s) as well as variety of biological analytes [para. 0018], and the disclosed bioFET sensor is configured for performing the intended use. The device comprising:
a biosensor (a bioFET cell 1 shown in Fig.4 [para. 0115 ]) having a first sensing layer (a nonconductive substrate 24 and gold electrodes 22 and 23 shown in Fig.4 [para. 0115 ]) comprising at least a pair of metal electrodes on an inert substrate (gold electrodes 22 and 23 on the nonconducting substrate (SiO2) 24 shown in Fig.4 [para. 0115]), wherein the electrodes are linked by an electrically conductive bridge (carbon nanotubes 14 shown in Fig.4 [para. 0116]. Note that the instant application also uses carbon nanotubes as the bridge [para. 0034]) having immobilized on the surface thereof analyte-reactive compounds (antibodies 20 are immobilized on surface of the carbon nanotubes 14 for capturing target biomarkers 21 [para. 0117]; Fig.3 detailing attachment of antibodies 20 on the surface of carbon nanotubes [para. 0114]), wherein the bridge comprises a material that responds to target analyte binding with a change in an electrochemical or electrical signal at the electrically conductive bridge (antibodies 20 responds to target analyte (i.e., biomarkers 21) binding with a change in an electrochemical or electrical signal (i.e., impedance) at the electrically conductive bridge (when target biomarkers 21 are captured by the antibodies 20, the binding event will cause a change in the impedance [para. 0120])); and, optionally, a second layer comprising one or more sample chambers for placement on the first layer, wherein the sample chambers are adapted to receive a fluid sample and direct the sample to the electrically conductive bridge (Because the claimed limitations are optional, it is not required for the prior art to teach the claimed limitations. However, Examiner notes that Shachar does teach the claimed limitations (a microfluidic chamber divided into a bottom section 201 containing the bioFET cell, and the top section 202 containing fluid channel inlet 203 and outlet 204 ([para. 0131] and Fig.8)); and 
a detection device that forms an electrical circuit with the biosensor (pathfinder reader shown in Fig.9 [para. 0132]). The limitations “provides an electrical signal over a range of frequencies and is adapted to detect an electrochemical or electrical change at the electrically conductive bridge in the presence of target analyte using electrochemical impedance spectroscopy on application of the electrical signal” are functional recitations. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Shachar teaches the pathfinder reader shown in Fig.9 [para. 0132] that is configured to perform the functional limitations above (the pathfinder reader is configured to perform the impedance measurement, and results observed by the pathfinder of Fig.9 are compared with those from a  commercially available electrochemical impedance spectroscopy (EIS) (Zahner, Model #IM6), as shown in Figs.27-28 [para. 0174]). 

Regarding claim 17, Shachar teaches the device of claim 14, wherein the electrically conductive bridge comprises a carbon-based material, silica or molybdenum disulfide (MoS2) (the electrically conductive bridge 14 comprises carbon nanotubes [paras. 0111-0114]).

Regarding claim 18, Shachar teaches the device of claim 17, wherein the electrically conductive bridge comprises carbon nanotubes (the electrically conductive bridge 14 comprises carbon nanotubes [paras. 0111-0114]).  

Regarding claim 19, Shachar teaches the device of claim 14, wherein the detection device provides an output indicating the presence or absence of target analyte in the sample (The limitation “the detection device provides an output indicating the presence or absence of target analyte in the sample” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Shachar teaches the detection device that is configured to perform the functional limitations above (the bioFET cell(s) detect the presence of the VEGF165 molecules [para. 0031]; The detection device (i.e., pathfinder reader) measures the impedance signal, which provides an output indicating the presence or absence of target analyte in the sample)). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shachar (US Pat. Pub. 2018/0031521 A1), as applied to claim 14 above. 

Regarding claims 15-16, Shachar teaches the device of claim 14.  Shachar teaches the detection device (i.e., Pathfinder reader) to measure impedance over a range of frequencies, as outlined in the rejected claim 14 above. Shachar further teaches measuring electrical impedance of the cell over a range of frequency of 50 Hz to 100 kHz [para. 0132] by using Pathfinder of Fig.9 and a commercially available electrochemical impedance spectroscopy (EIS) [para. 0174], such as the plots shown in Figs. 24 and 26-27. To measure the impedance over the above range of frequency, an AC potential (e.g., 5 mV) is applied between the source 22 and drain 23 electrodes through the carbon nanotube network 14 [para. 0119]. The applied AC potential of 5 mV falls within the claimed potential ranges recited in claims 15 and 16. The frequency range of 50 Hz to 100 kHz taught by Shachar encompasses the recited frequency ranges in claims 15 and 16.
Shachar does not explicitly teach wherein the detection device applies an electrical signal over a range of frequencies of 80-60,000 Hz, of instant claim 15; and wherein the detection device applies an electrical signal over a range of frequencies of 200 to 10,000 Hz, of instant claim 16. 
Given the teachings by Shachar regarding measurement of the electrical impedance of the cell over a range of frequency of 50 Hz to 100 kHz [para. 0132], which encompasses the frequency ranges recited in claims 15 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the frequency ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Lieber et al. (US 2002/0117659A1) teaches a sensor 10 for detecting a biomolecules comprising one or a plurality of nanotubes 38, a first electrode 36 and a second electrode 36 connected to said nanotubes, and a microfluidic system 30. Biomolecules are immobilized on the surface of the nanotubes. The two electrodes are connected to provide an electrical readout. Lieber et al. (US 2002/0130353 A1) teaches nano wire-based electrical devices and arrays, and the nano wires can be nanotubes, preferably single-walled carbon nanotubes. Kelley et al. (US 2002/0172963A1) teaches a class of biological sensing devices that include a substrate comprising an array of carbon nanotubes (CNTs) to which are chemically attached biological molecules. The attached biological molecules are capable of electrical conductivity that is responsive to chemical changes occurring as a result of their interaction with target species.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.Q./Examiner, Art Unit 1795                         

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795